          Case 2:16-cv-01774-GMN-EJY Document 86 Filed 07/08/20 Page 1 of 3




 1                                 UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3   AUBREY C. AVERY, JR.,                                Case No.: 2:16-cv-01774-GMN-EJY
 4                 Plaintiff(s),
                                                              ORDER REGARDING
 5          v.                                             SETTLEMENT CONFERENCE
 6   THE STATE OF NEVADA, EX REL
     CLARK COUNTY, EX REL, LVMPD,
 7   OFFICER DONOVAN, SHERIFF D.
     GILLESPIE, ET AL., LVMP OFFICER C.
 8   PARQUETTE #13937, LVMP OFFICER
     BRISENDINE #14003,
 9
                   Defendants.
10

11         A settlement conference is set for Friday, July 31, 2020 at 9:30 a.m., by video conference
12 before the undersigned Magistrate Judge. ECF No. 83.

13         Plaintiff, who is in custody of the Northern Nevada Correctional Center, shall appear and
14 participate in the settlement conference through telephonic and video conferencing. The Warden

15 of Northern Nevada Correctional Center, or his designee, shall make the necessary arrangements

16 for Plaintiff to appear by video conference and shall provide ELVIA GARCIA, Courtroom

17 Deputy, with the video conference reservation number and the telephone number at which Plaintiff

18 can be reached at least two days prior to the settlement conference.

19         Robert W. Freeman, Jr. of Lewis Brisbois Bisgaard & Smith LLP, Counsel for Defendants
20 along with Defendants Las Vegas Metropolitan Police Department representative with settlement

21 authority, and any other necessary parties or representatives for the LVMPD who have binding

22 authority to enter into a binding settlement agreement shall be present by Zoom video conference

23 platform. Counsel for Defendants shall email Ms. Garcia at Elvia_Garcia@nvd.uscourts.gov,

24 by 12:00 p.m. on July 29, 2020, and provide the email addresses of their respective participants.

25 Ms. Garcia shall then email all participants, other than Mr. Avery, a Zoom link.

26

27

28

                                                    1
            Case 2:16-cv-01774-GMN-EJY Document 86 Filed 07/08/20 Page 2 of 3




 1                      PREPARATION FOR SETTLEMENT CONFERENCE
 2           Plaintiff’s confidential settlement conference statement is limited to no more than a total
 3 of 10 pages, including exhibits, and shall be mailed, in an envelope marked “Confidential,” to:

 4                  Chambers of U.S. Magistrate Judge Elayna J. Youchah,
                    Suite 4068,
 5                  Lloyd D. George United States Courthouse,
                    333 Las Vegas Blvd., South, Las Vegas, Nevada 89101
 6
     Plaintiff shall mail his brief no later than Monday, July 20, 2020. Do NOT send a copy of your
 7
     brief to opposing counsel.
 8
             Defendants’ confidential settlement conference statement must be delivered electronically
 9
     to Emily_Santiago@nvd.uscourts.gov on July 20, 2020. Do NOT serve a copy of your brief on
10
     Plaintiff.
11
             The confidential settlement conference must contain the following:
12
             1.     A brief statement of the nature of the action.
13
             2.     A concise summary of the evidence that supports your theory of the case, including
14
     the names of the witnesses you anticipate will provide evidence in support of your theories. If you
15
     claim damages, explain the basis for all amounts claimed.
16
             3.     Attach documents that you believe are key to the fact and legal issues that will help
17
     the Court understand the position you take.
18
             4.     Your analysis of issues must include a discussion of the strongest points in your
19
     case, both legal and factual, and a frank discussion of the weakest points as well.
20
             5.     Identify and explain any obstacles that you believe may prevent settlement.
21
             6.     Provide the initial settlement proposal that will be presented at the settlement
22
     conference with a justification for any monetary amount. The proposal must include any non-
23
     monetary settlement terms that will be presented.
24
             The purpose of the confidential settlement statement is to assist the undersigned Magistrate
25
     Judge to prepare for and conduct the settlement conference. In order to facilitate a meaningful
26
     conference, your complete candor is required. The confidential settlement conference statement
27

28

                                                      2
          Case 2:16-cv-01774-GMN-EJY Document 86 Filed 07/08/20 Page 3 of 3




 1 will remain confidential. If this case does not settle, the confidential settlement conference

 2 statement will not be disclosed to the judge who ultimately presides over the trial. Each statement

 3 will be securely maintained in my chambers and will be destroyed following the conference.

 4         In addition to the above requirements, the parties and counsel must be substantially
 5 prepared to meaningfully participate in the settlement conference in good faith.

 6         FAILURE TO COMPLY WITH THE REQUIREMENTS SET FORTH IN THIS
 7 ORDER WILL SUBJECT THE NON-COMPLIANT PARTY AND/OR COUNSEL TO

 8 SANCTIONS UNDER FEDERAL RULE OF CIVIL PROCEDURE 16(f).
 9         IT IS SO ORDERED.
10         Dated this 8th day of July, 2020
11

12

13                                               ELAYNA J. YOUCHAH
                                                 UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
